Citation Nr: 0000795	
Decision Date: 01/11/00    Archive Date: 01/27/00

DOCKET NO.  98-04 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim seeking service connection 
for a chronic testicular disability.  

2.  Entitlement to service connection for prostate cancer, 
including as secondary to a chronic testicular disability.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

D. Dean


INTRODUCTION

The appellant had active military service from November 1936 
to April 1943.  This matter comes to the Board of Veterans' 
Appeals (Board) from rating determinations by the Seattle 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

It appears to that, in his March 1998 VA Form 9, the 
appellant has raised the additional issue of entitlement to 
service connection for impotence, including as secondary to a 
chronic testicular disability.  This matter is referred to 
the RO for initial adjudication.  


REMAND

Entitlement to service connection for the residuals of a left 
testicular injury was denied by an unappealed rating action 
in September 1971.  In determining whether new and material 
evidence has been submitted to reopen this previously denied 
claim, the RO is obligated to look at all additional evidence 
received since the last final denial of the claim.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  However, in declining to 
reopen this claim by the appellant, the RO only reviewed 
additional evidence received since October 1996, not since 
September 1971.  (See statement of the case issued in 
February 1998.)  

Furthermore, although VA medical treatment records pertaining 
to the appellant's treatment at the VA Medical Center (MC) in 
American Lake, Washington, from 1976 to early 1992 are 
already of record, the appellant indicated in his November 
1997 notice of disagreement that additional records are 
available at that facility, which the RO did not attempt to 
obtain.  Since such VA medical records would almost certainly 
be deemed to be constructively of record in any case (see 
Bell v. Derwinski, 2 Vet. App. 611 (1992)), an attempt must 
be made to obtain and review any additional VA medical 
records pertaining to the appellant, dating from 1992 to the 
present.  

The RO also denied the appellant's attempt to reopen his 
claim seeking service connection under the criteria set forth 
by the U.S. Court of Appeals for Veterans Claims (the Court) 
in Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  
Subsequently, however, the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit Court) overturned these 
criteria as unduly restrictive.  Instead, the Federal Circuit 
Court has held that the test for determining whether new and 
material evidence has been submitted is found exclusively at 
38 C.F.R. § 3.156(a) (1998).  See Hodge v. West, 155 F. 3d 
1356 (Fed. Cir. 1998).  

The RO has not yet had the opportunity to review the first 
issue in the present appeal under the correct criterion.  
However, considerations of due process, and the Board's own 
appellate jurisdiction on such questions, require a remand of 
this appeal to the RO.  Since the second issue on appeal is 
at least partially inextricably intertwined with the first, 
appellate review of this second issue will be deferred 
pending resolution of the problems described above.  

Accordingly, this appeal is remanded for the following 
further action:  

1.  The RO should obtain and incorporate 
into the claims file copies of all VA 
medical records pertaining to the 
appellant's treatment at the American 
Lake VAMC from 1992 to the present.  

2.  After completing appropriate further 
development, if any, the RO should review 
the current attempt seeking to reopen the 
claim of service connection for a chronic 
testicular disability under the Hodge 
criterion found at 38 C.F.R. § 3.156(a).  
For this purpose, the RO must review and 
consider all additional evidence added to 
the record since September 1971.  

3.  If necessary, the RO should also 
readjudicate the claim seeking service 
connection for prostate cancer based on a 
review of all relevant evidence.  

If the benefits sought are not granted, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided an 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  

The appellant need take no further action unless he is so 
notified, but he may furnish additional evidence and/or 
argument on the matters remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  



		
	J. F. GOUGH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).




